Title: To George Washington from Capel & Osgood Hanbury, 20 March 1761
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friends
London, March 20. 1761

Since we wrote ⅌ the Industry thy favr of Aug: 10 is come to hand. Thy Account has Credit for thy proportion of the Average of the Goods in the Supply £5.13.0 & is the whole that will ever come out of that troublesome & useless Affair. We are yet without a Bill of Lading for 20 Hhds Tobo lost in the Deliverance. the not forwarding it or an attestd Coppy of it ⟨illegible⟩ for the underwriters will not pay the loss without a proper proof [of] interest on board the Ship, by this delay a loss has already happen’d by the Bankruptcy of one of the Insurers—We are very sorry that We have no Tobacco from thee ⅌ the latter Ships; hope for it ⅌ the Joseph Capt. Esten & We assure

thee that strict attention shall be had to thy Interest in the sale therof.
All circumstances indicate at least one bloody Campaign now at least. We are with much Esteem, Thy Assur’d Friends,

C. & O. Hanbury

